Citation Nr: 1614231	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to increased initial evaluations for a right knee disability, currently evaluated as 10 percent disabling prior to November 14, 2012, with a separate 20 percent evaluation for limitation of extension from November 13, 2012, to November 14, 2012; as 100 percent disabling from November 14, 2012, to December 30, 2013; and as 60 percent disabling from December 31, 2013.

2.  Entitlement to an effective date earlier than April 23, 2008, for the grant of service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Harford, Connecticut. 

In June 2012, the Veteran presented sworn testimony during a personal hearing at the Hartford RO, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA electronic record.  

The increased-rating claim was remanded for a hearing in October 2011 and for further development in October 2012 and May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 4, 2016, claim development note reflects that the RO was requesting that the Veteran be scheduled for a review examination regarding his right knee total arthroplasty.  Although there is no report in the record of that examination, there is no definitive indication that the Veteran has not been undergone a review examination for his right knee disability.  As such, the AOJ should determine whether the review examination was conducted and, if so, obtain a copy of the examination report.

In the May 2015 remand, the Board noted that the issue of entitlement to an earlier effective date for the grant of service connection for the Veteran's service connected knee disability has been raised by the record in a July 2013 statement.  Upon further review, the Board determines that a referral of an earlier-effective-date claim was improper.  In a December 2008 statement, the Veteran indicated that his compensation should go back to his separation from active service.  The Board construes this statement as a notice of disagreement with the effective date of April 23, 2008, for the grant of service connection for a right knee disability assigned in the November 2008 rating decision.  No statement of the case (SOC), however, has been issued addressing the earlier-effective-date claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether the Veteran has undergone a VA review examination as discussed in the January 4, 2016, claim development note, and, if so, a copy of the report of that examination should be associated with the electronic record.

2.  Issue a SOC addressing entitlement to an effective date earlier than April 23, 2008, for the grant of service connection for a right knee disability.

3.  If any additional evidence, such as a VA review examination report, pertaining to the increased-rating claim is associated with the electronic record, the RO must readjudicate the issue on appeal, with consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




